Name: 90/263/EEC: Council Decision of 7 June 1990 concluding an Agreement in the form of an exchange of letters concerning the temporary extension from 1 to 31 March 1990 of the Protocol to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs
 Date Published: 1990-06-14

 Avis juridique important|31990D026390/263/EEC: Council Decision of 7 June 1990 concluding an Agreement in the form of an exchange of letters concerning the temporary extension from 1 to 31 March 1990 of the Protocol to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal Official Journal L 150 , 14/06/1990 P. 0020*****COUNCIL DECISION of 7 June 1990 concluding an Agreement in the form of an Exchange of Letters concerning the temporary extension from 1 to 31 March 1990 of the Protocol to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal (90/263/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal (1), as last amended by the Protocol signed on 17 March 1988 (2), Having regard to the proposal from the Commission, Whereas, pursuant to the second paragraph of Article 17 of the Agreement, the Community and the Republic of Senegal have opened negotiations to determine the arrangements which will apply after the Protocol to the Agreement expires on 28 February 1990; Whereas, on 24 February 1990, the two sides agreed to extend the said Protocol for an interim period from 1 to 31 March 1990, pending the outcome of the negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the temporary extension from 1 to 31 March 1990 of the Protocol to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 7 June 1990. For the Council The President P. FLYNN (1) OJ No L 226, 29. 8. 1980, p. 17. (2) OJ No L 137, 2. 6. 1988, p. 1.